          Case 5:15-cv-06480-BMS Document 252 Filed 05/18/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
                                          :
WINN-DIXIE STORES, INC. and BI-LO         :
HOLDINGS, LLC,                            :
                                          :
                        Plaintiffs,       :
                  v.                      : No. 5:15-cv-06480-BMS
                                          :
EASTERN MUSHROOM MARKETING                :
COOPERATIVE, INC., et al.,                :
                                          :
                        Defendants.       :
                                          :

                                                 ORDER

        AND NOW, this          18th     day of        May          , 2020, upon consideration of

Certain Defendants’ Motion for Leave to File Sur-Reply in Further Opposition to Plaintiffs’

Motion to Enforce Prior Court Orders and to Extend the Remaining Case Schedule by 60 Days, it

is hereby ORDERED that the Motion for Leave to File Sur-Reply is GRANTED.

        Defendants’ Sur-Reply shall be considered in further opposition to Plaintiffs’ Motion to

Enforce Prior Court Orders and to Extend the Remaining Case Schedule by 60 Days. (Dkt. No.

234)



                                                            BY THE COURT:


                                                             /s/ Berle M. Schiller
                                                            SCHILLER, J.




                                                  1

05/18/2020 SL1 1640292v1 107141.00002
